UNITED STATES BANKRUPTCY COURT
District of New Mexico

Inre BERNADETTE S. URRUTIA-GOMEZ,
Debtor. Case No. 19-11169-j13

C) Check if this an amended plan
15'/ 2d Amended Plan

CHAPTER 13 PLAN
1.1 Important Notices About This Plan.
a. Nonstandard Provisions.

This plan has nonstandard provisions in Part 9.
O Yes M1 No

If “No” is checked, neither box is checked, or both boxes are checked, no nonstandard
provisions will be effective.

b. Bifurcation of Claim; Lien Avoidance; Lien Stripping.

This plan seeks to limit the amount of a secured claim based on a valuation of collateral;
strip a wholly unsecured mortgage; and/or avoid a nonpossessory, nonpurchase money
security interest or judicial lien.

Yes O No

If yes, the treatment (see Part 3) may result in a partial payment or no payment at all to
secured creditor. If “No” is checked, neither box is checked, or both boxes are checked,
no provision to limit a secured claim, strip a mortgage, or avoid a lien will be effective.

c. Proof of Claim Requirement.

Creditors must file a timely proof of claim to receive any distribution under this plan.
Creditors should have received a separate notice that includes the deadline to file a proof
of claim.

1.2 Definitions.

“Debtor” means either a single debtor or joint debtor as applicable. “Trustee” means
Chapter 13 Trustee. Section “§” numbers refer to the sections of Title 11 of the United
States Bankruptcy Code. “Rule” refers to the Federal Rules of Bankruptcy Procedure.
“Interest rate” is per annum. “Petition” means the date of the Order for Relief under
Chapter 13.

1
Case 19-11169-j13  Doc15 Filed 06/05/19 Entered 06/05/19 15:58:45 Page 1 of 11
1.3

1.4

2.1

2.2

2.3

2.4

Debtor’s Income.
Debtor’s current monthly income is

Less than the applicable median income specified in §1325(b)(4)(A).
CD Equal to or greater than the applicable income specified in §1325(b)(4)(A).

Debtor’s Eligibility for Discharge.

O) Debtor is not eligible for a discharge.
0 Joint debtor (the second named debtor) is not eligible for a discharge.

Debtor’s Plan Payments.
Debtor will pay Trustee $100.00 a month for 36 months beginning June 17, 2019.
Additional Payments.

Debtor will make additional payments tot Trustee from the following sources:

 

Source of Payment Estimated Amount Estimated Payment Dates Included in 2.1?

 

 

 

 

 

 

None

 

Method of Payment:

Debtor will make payments pursuant to a wage withholding order.

(J Debtor will make payments directly to Trustee by money order/certified check, TFS
billpay, or TFS Moneygram. Payments made by money order/certified funds will be
payable to Trustee and mailed to Chapter 13 Trustee, Post Office Box 454, Memphis,
TN 38101-0454. Each payment must include Debtor’s name and case number on its
face.

Income Tax Returns and Refunds.

Debtor will file federal and state income tax returns during the plan term by the April tax
filing deadline each year, or within the extended time if Debtor has obtained an extension.
Debtor will provide a copy of any extension to Trustee within 14 days after submission.
Debtor will pay directly any post-petition taxes or estimated taxes when due. Debtor will
provide Trustee with a complete copy of all federal and state income tax returns, together
with all schedules and attachments, within 14 days of the filing of the returns. “Tax
Refunds” means the total amount of the net state and federal tax refund for each tax year,
less documented costs to prepare the return.

Check one:
¥] Debtor will retain any income tax refunds received during the plan term.

2

Case 19-11169-j13  Doc15 Filed 06/05/19 Entered 06/05/19 15:58:45 Page 2 of 11
O) Debtor will turn over to Trustee all income tax refunds for tax years 2018 through 2022
within seven days of receipt unless the Court orders otherwise. Debtor will not change
exemptions, decrease withholding, or otherwise reduce refunds without prior Court
approval.

O) Debtor will treat income tax refunds as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.5 Funds Recovered by Trustee.
Any funds Trustee recovers from avoidance of transfers under §§546, 547, 548 and 549
will be contributed to this plan as additional payments unless the Court orders otherwise.
3.1 Treatment of Claims.
The treatment of each secured claim listed on Official Form 106D (“Schedule D”) is
specified below. Unless the Court orders otherwise, the claim amount state in a timely
filed proof of claim or amended proof of claim controls over any contrary amount listed
below.
Creditor Estimated | Collateral | Collateral | Treatment | Interest | Estimated | Adequate Equal
Claim Value (See codes Rate Arrearage | Protection Monthly
Amount below) (Yes/No) | Payments
(PIF, BIF,
or AV
only)
(Yes/No)
Accion NM | $5121 | 2000 $100 | BIF 5.0 % No No
GMC
Jimmy
&
[Business
Assets
OneMain $3912 | 2004 $500 | BIF 5.0% No No
Ford
F150
Price’s $1750 | Pellet $300 | SUR
Home Stove
Furnishings
a. Direct (“DIR”). Debtor will make direct payments under the terms of the original

agreement between Debtor and the creditor on amounts due from the petition date forward.
Trustee will pay the allowed pre-petition arrearage in full pursuant to §1322(b)(5), with
interest as set forth above.

b. Direct by Other than Debtor (“DOD”). Debtor incurred the debt for the benefit of
another, who is making and will continue to make payments. Debtor will not make
payments on or related to this debt post-petition. If the obligation is in default, Debtor will
not oppose relief from the stay with respect to collateral. The debt will not be discharged.

3

Case 19-11169-j13  Doc15 Filed 06/05/19 Entered 06/05/19 15:58:45 Page 3 of 11
c. Pay in Full (“PIF”) (including “910 car” claims). Trustee will pay in full the
allowed secured claim at the interest rate set forth above. If proposed above, creditor will
also receive pre-confirmation adequate protection payments as provided in 3.4.

d. Bifurcate under §506 (“BIF”). Unless the creditor, Debtor and Trustee stipulate
to value or the Court orders otherwise, creditor’s collateral will be valued at the amount set
forth above. The total claim amount listed on the proof of claim controls over any contrary
amount listed above unless the Court orders otherwise. Trustee will pay the allowed
secured claim in the amount of the value of the collateral with interest at the rate set forth
above. The balance of creditor's allowed claim will be treated as an allowed nonpriority
unsecured claim. If proposed above, the creditor will also receive adequate protection
payments as provided in 3.4. If creditor does not file a timely objection, the proposed
collateral value will be binding on the creditor upon confirmation of the plan. If creditor
timely objects, the confirmation hearing will include a valuation hearing under §506 and
Rule 3012. This sub-paragraph will be effective only if “Yes” is checked in 1.1.b.
Valuation requires service in accordance with Rule 7004.

e. Strip wholly unsecured mortgage (“STR”). Debtor seeks to value real property
and avoid a mortgage wholly unsecured by the value of that property. Unless creditor,
Debtor, and Trustee stipulate to value, or the Court orders otherwise, the property identified
below will be valued at the amount set forth below. If creditor does not file a timely
objection, the value will be binding on creditor upon confirmation of the plan, and the
mortgage will be avoided in its entirety upon discharge. If creditor timely objects, the
confirmation hearing will include a valuation hearing under § 506 and Rule 3012. This
sub-paragraph will be effective only if “Yes” is checked in 1.1.b. Valuation and lien
stripping require service in accordance with Rule 7004.

 

 

 

 

 

 

 

 

 

Creditor Estimated Property Address Property Value Basis for Estimated Total
Mortgage Valuation Amount of Senior
Amount Mortgages
None
f. Avoid under §522() (“AV”). Debtor contends that the judicial lien or

nonpossessory, nonpurchase money security interest identified below (“Lien or Interest”)
impairs an exemption to which the Debtor would have been entitled under § 522(b).
Debtor seeks to avoid the Lien or Interest pursuant to § 522(f), to the extent of the
impairment. Trustee will pay in full the amount, if any, of the Lien or Interest that is not
avoided as an allowed secured claim, with interest as set forth above. The amount of the
Lien or Interest that is avoided will be treated as an allowed nonpriority unsecured claim.
If the creditor does not file a timely objection, then the Lien or Interest will be avoided
as set forth below upon entry of the order confirming this plan. If creditor timely objects,
the confirmation hearing will include a lien avoidance hearing under § 522(f). This sub-

4

Case 19-11169-j13  Doc15 Filed 06/05/19 Entered 06/05/19 15:58:45 Page 4 of 11

 
paragraph will be effective only if “Yes” is checked 1.1.b. Lien avoidance requires
service in accordance with Rule 7004.

 

Creditor

Description of | Amount of Property Value of Value of Total Amount of | Amount of Lien
Lien or Interest | Lien or Interest Property Claimed all Other or Interest
Exemptions _| Liens or Interests | to be Avoided

 

None

 

 

 

 

 

 

 

 

 

 

 

3.2

3.3

3.4

g. Surrender (“SUR”). Debtor will surrender Debtor's interest in the collateral. Upon
confirmation, the automatic stay will be terminated as to the collateral and the creditor
need not file a motion for relief from stay to repossess, foreclose upon, or sell the
collateral. The co-debtor stay is not modified. Surrender shall not adversely affect
Debtor's or co-debtor's non-bankruptcy rights.

h. Other (“OTH”). Treatment of the claim is set forth in Part 9.
Debt Secured by Principal Residence.

If Debtor is surrendering the principal residence, 3.1.g. applies. Otherwise, a creditor may
mail Debtor all correspondence, notices, statements, payment coupons, escrow notices, and
default notices concerning any change to the monthly payment or interest rate without
violating the automatic stay. Debtor will make post-petition payments directly to the
creditor. Trustee will pay allowed prepetition arrearages, together with interest at the rate
in 3.1, or as otherwise ordered by the Court.

Lien Retention.

Secured creditors will retain their liens until full payment of their secured debts
(determined under non-bankruptcy law) or upon discharge, whichever occurs first, at which
time the liens will be extinguished; EXCEPT (i) creditors whose treatment is DIR or DOD
will retain their liens in accordance with applicable non-bankruptcy law, and (ii) liens of a
governmental unit will continue to attach to property excluded from the bankruptcy estate
under § 541 until the liens are released in accordance with non-bankruptcy law.

Adequate Protection Payments.

Trustee is authorized to make pre-confirmation adequate protection payments to creditors
secured by a purchase money security interest in personal property, without a Court order.
To receive the payments, Debtor or creditor must file a notice in the bankruptcy case
certifying that: 1) this plan provides for adequate protection payments to the creditor; 2)
the debt and collateral are listed on Schedule D; and 3) the creditor has timely filed a
secured proof of claim that includes all required documentation. Unless the Court orders
otherwise, the payments will be 1% of the claim of creditors whose claims will be paid in
full (PIF), or 1% of the value of the collateral as stated above for those creditors whose

5

Case 19-11169-j13  Doc15 Filed 06/05/19 Entered 06/05/19 15:58:45 Page 5 of 11

 
4.1

4.2

43

4.4

claims will be bifurcated (BIF). Trustee will not be required to make adequate protection
payments to any creditor whose allowed secured claim is less than $2,000. Trustee will
calculate the amount of the adequate protection and equal monthly payment disbursements
to creditors using reasonable discretion. Once all conditions have been satisfied, Trustee
will make monthly adequate protection payments until confirmation. Thereafter, Trustee
will use reasonable discretion to amortize the remaining balance of the allowed claim to be
paid over the remaining term of the plan. If the plan payments are insufficient to pay
adequate protection, Trustee will make the payments pro rata. Trustee will apply adequate
protection payments to the principal amount of the creditor's allowed secured claim.

Full Payment of Trustee's Fees, Administrative Expenses, and Priority Unsecured
Claims.

Trustee will pay in full, whether or not listed in this plan, all Trustee's fees, allowed
administrative expenses, and allowed priority unsecured claims (unless §1322(a)(4)

applies).
Trustee's Fees.

Trustee's fees will be paid in accordance with applicable statutes and are estimated to be
10% of plan payments.

Administrative Expenses and Attorney's Fees.

Trustee will pay administrative expenses for post-petition taxes per § 1305 upon the filing
of the claim and will pay other administrative expenses after Court approval. Debtor will
increase plan payments by an amount equal to any administrative expense claim allowed
under §1305, plus Trustee's fees on such claim.

Prepetition, Debtor's attorney was paid $590.00. Attorney estimates that additional, unpaid
fees, costs, and taxes through confirmation will be about $1,500.00. Within 14 days after
plan confirmation, Attorney will file an application to approve all fees, costs, and taxes
charged through confirmation. Upon the Court's approval, the Trustee will pay the balance.
If the Court-approved fees are less than the amounts already paid, Attorney will remit the
difference to Trustee within 30 days. Trustee will pay post-confirmation fees, costs, and
taxes after Court approval.

Domestic Support Obligation (“DSO”) Priority Claims.

 

DSO Priority Creditor Estimated Amount | Interest Assigned or Owed to Governmental Unit?

 

None

 

 

 

 

 

 

6

Case 19-11169-j13 Doc15 Filed 06/05/19 Entered 06/05/19 15:58:45 Page 6 of 11

Of Claim Rate (‘government DSO claim”) See § 507(a)(1)(B) (Yes/No)

 
4.5

Debtor will pay all post-petition DSO claims directly. Trustee will pay all allowed DSO
priority claims with interest at the above rate.

O If box is checked, § 1322(a)(4) applies and Trustee may pay less than the full
amount of a government DSO claim.

Priority Claims other than DSO Claims.

 

Non-DSO Priority Creditor Estimated Amount of Basis for Priority Claim
Claim

 

None

 

 

 

 

 

4.6

5.1

5.2

6.1

Allowed Non-DSO priority claims will be paid per 4.1 and Part 7.
Nonpriority Unsecured Claims.

Allowed nonpriority unsecured claims will be paid, pro rata, from the funds remaining after
disbursements have been made on account of all other claims provided for in this plan.

Best interest of Creditors Test.

To satisfy §1325(a)(4)'s “best interest of creditors” test, Debtor will make plan payments
sufficient to pay at least $0.00 on allowed unsecured claims. See the worksheet attached
as Exhibit 1.

Projected Disposable Income Test.

To satisfy §1325(b)(1)'s “projected disposable income test,” Debtor will make plan
payments sufficient for the Trustee to pay the lesser of (i) 100% plus interest at___% on
all allowed non-priority unsecured claims; or (ii) $0.00, plus income tax refunds and other
payments required in this plan or in the confirmation order, to holders of allowed
administrative expense claims, allowed priority claims, and allowed non-priority
unsecured claims. If the proposed minimum dollar amount is less than Debtor's calculated
monthly disposable income under § 1325(b)(2) reported on Official Form 122C-2, the
reason is:

 

0 Debtor expects to pay 100% plus interest at __ % on all allowed non-priority
unsecured claims (Check box if applicable)

Executory Contracts and Leases.

7

Case 19-11169-j13  Doc15 Filed 06/05/19 Entered 06/05/19 15:58:45 Page 7 of 11

 
Debtor seeks to assume the Contracts and Leases listed below. Debtor will make all post-
petition payments on assumed Contracts and Leases directly. Trustee will pay the allowed
pre-petition arrearage payments on assumed Contracts and Leases at the interest rate set
forth below. All other Contracts and Leases are rejected unless assumed by separate
motion.

 

Creditor Description of Contract or Lease Arrearage Interest Rate

 

None

 

 

 

 

 

 

 

7.1 Priority of Payment of Claim

Upon confirmation, Trustee will make monthly distributions in the following order on
account of any allowed claims, from funds available after making any required equal
monthly payments on allowed secured claims:

a. __ First, on administrative expenses, including attorney's fees

b. Second, on secured claims not being paid in equal monthly payments and on pre-
petition arrearages owing under mortgages and/or assumed Contracts and Leases,

c. Third, on priority unsecured claims, other than government DSO claims being paid

less than 100%;
d. Fourth, on government DSO claims being paid less than 100% (see 4.4); and
e. Fifth, on non-priority unsecured claims.
Trustee will pay claims in full in each category before making any payment on claims in
the next category. Distributions will be paid pro rata within each category and will be sent
to the creditor's payment address of record. Trustee will make distributions only to the
extent of available funds, may exercise reasonable discretion in determining the timing and
amount of distributions, and is not required to make distributions to any creditor less than
the minimum specified in Rule 3010(b).

8.1 Vesting of Property of the Estate

Property of the estate will vest in Debtor upon the entry of discharge, or upon dismissal or
closing of the case without discharge. If the case is converted to another chapter, property
of the estate will vest in accordance with applicable law.

9.1 Nonstandard Provisions.

Any nonstandard provision placed elsewhere in the plan is void. To the extent a
nonstandard provision conflicts with any other plan provision, the nonstandard provision
controls.

 

The undersigned attorney or self-represented Debtor certifies that this plan contains no
nonstandard provision other than those set out in Part 9.

8
Case 19-11169-j13 Doc15 Filed 06/05/19 Entered 06/05/19 15:58:45 Page 8 of 11
/s/ filed electronically Date__ 6/5/2019
Signature of Albert W. Schimmel IH, Debtor's Attorney

See separate signature page Date___ 6/5/2019
Signature of Bernadette S. Urrutia-Gomez, Debtor

9
Case 19-11169-j13  Doc15 Filed 06/05/19 Entered 06/05/19 15:58:45 Page 9 of 11
BEST INTEREST OF CREDITORS TEST CALCULATION

Exhibit 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Asset Value Costs of Sale Exemption Secured Debt | Non-Exempt Value
(COS) of Asset
(Value less COS
less Exemption less
Secured Debt)
1 2004 Ford F-150 2500 3912 0
2 2000 GMC Jimmy 100 3121 0
3 Household goods 2000 2000 0
4 Pellet Stove 300 1750 0
5 Electronics 300 300 0
6 Clothing 200 200 0
7 Araceli’s Sparkling 0 0
Trends LLC
8 Utility Deposit 425 425 0
Total Value of Non-Exempt Assets: 0
Less (25% of first $5,000):
Less (10% of next $45,000):
Less (5% of next $950,000):
Less (3% of amount over $1 MM):
Less Chapter 7 Administrative Expenses (Excluding COS and §326(a) Trustee's Commission):
Amount to be paid to satisfy BICT: 00

 

 

10

Case 19-11169-j13  Doc15 Filed 06/05/19 Entered 06/05/19 15:58:45 Page 10 of 11

 
UNITED STATES BANKRUPTCY COURT

District of New Mexico
IN RE: BERNADETTE S, URRUTIA-GOMEZ, .
Debtor. CaseNo. 14-(1169-y (3
ON CONCERNING DEBTOR'S ER 13 PLAN

 

I declare under penalty of perjury that I have read the Chapter 13 Plan, and that it is true

and correct to the best of my knowledge, information and belief.

Date: $ 207

tadette S. Urrutia-Gomez

 

Case 19-11169-j13 Doc15 Filed 06/05/19 Entered 06/05/19 15:58:45 Page 11 of 11
